Chapman, J.
There is no validity in the objection that the court in Wisconsin had not jurisdiction. The record being *593properly authenticated, the presumption is in favor of the jurisdiction. Bissell v. Wheelock, 11 Cush. 277. The court also appears, by the constitution of Wisconsin to be a court of general jurisdiction ; the parties lived there, and the mortgage was made and recorded there.
The bond appears to have been received and placed on file by the clerk, and the subsequent proceedings were based upon it. The judgment for damages could have had no other basis than a discharge of the lien upon the mortgaged vessel, by the acceptance of the bond in its stead. This must be regarded as an approval of the bond according to the order of the court.

Exceptions overruled.